Title: From George Washington to John Hancock, 11 February 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris town 11th Feby 1777

I was yesterday waited upon by two French Gentlemen Monss. Romand de Lisle and Robillard. The first produced a Commission signed by you in Novemr last appointing him a Major of Artillery, but by the inclosed Letter from him to me, he claims much higher Rank, under the promise of Congress, that of Commandant of the Continental Artillery. Whether any such promise was made, I leave you to determine.
Robillard claims a Captaincy of Artillery, but upon what he grounds his pretensions I do not know, I never saw him but once before, and that was upon his way from Boston to Philada.
You cannot conceive what a weight these kind of people are upon the Service, and upon me in particular, few of them have any knowledge of the Branches which they profess to understand, and those that have, are intirely useless as Officers from their ignorance of the English Language. I wish it were possible to make them understand when Commissions are granted to them, that they are to make themselves Masters of the english Language in some degree, before they can be attached to any particular Corps. I am Sir with the greatest Respect Yr very hble Servt

Go: Washington

